image_01.jpg [image_01.jpg]
FIRST REPUBLIC BANK
It’s a privilege to serve you®

EXECUTION VERSION



FIRST AMENDMENT TO MULTI-DRAW TERM
LOAN AND SECURITY AGREEMENT


This FIRST AMENDMENT TO MULTI-DRAW TERM LOAN AND SECURITY AGREEMENT
(“Amendment”) is entered into as of September 30, 2020, by and between FIRST
REPUBLIC BANK (“Lender”) and HAMILTON LANE ADVISORS, L.L.C. a Pennsylvania
limited liability company (“Borrower”).
Recitals
    A.    Borrower and Lender are parties to that certain Multi-Draw Term Loan
and Security Agreement dated March 24, 2020, as amended, restated, supplemented
or otherwise modified from time to time (the “Loan Agreement”). The parties
desire to amend the Loan Agreement in accordance with the terms of this
Amendment.
Agreement
    Now, Therefore, in consideration of the foregoing recitals and other good
and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
1.Capitalized terms used but not defined in this Amendment shall have the
meanings given to them in the Loan Agreement.
2.Section 2.2(a) of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:
“Interest Rate. The Advances accrue interest on the outstanding principal
balance at 3.50% per annum.”


3.The first sentence in Section 2.2(c) of the Loan Agreement is hereby amended
and restated in its entirety to read as follows:
“Interest Payments. Interest due on the Advances accrues through the last day of
each calendar month and is payable on the tenth (10th) day of the immediately
following month.”


4.The last sentence in Section 2.3(b) of the Loan Agreement is hereby amended
and restated in its entirety to read as follows:
“Such fee shall be computed on a 360 day year for the actual number of days
elapsed; and”


5.The definition of Conversion Date in Section 13 of the Loan Agreement is
hereby amended and restated in its entirety to read as follows:
“Conversion Date” means September 30, 2021.”
6.The Loan Agreement, as amended hereby, shall be and remain in full force and
effect in accordance with its terms and hereby is ratified and confirmed in all
respects. Except as expressly set forth herein, the execution, delivery, and
performance of this Amendment shall not operate as a waiver of, or as
1



--------------------------------------------------------------------------------



an amendment of, any right, power, or remedy of any party under the Loan
Agreement, as in effect prior to the date hereof. Borrower ratifies and
reaffirms the continuing effectiveness of all promissory notes, guaranties,
security agreements, mortgages, deeds of trust, environmental agreements, and
all other instruments, documents and agreements entered into in connection with
the Loan Agreement in each case as amended to date, including any amendments
made substantially concurrently with this Amendment.
7.Borrower represents and warrants that the representations and warranties
contained in the Loan Agreement are true and correct as of the date of this
Amendment and that, upon execution and delivery of this Amendment, no Event of
Default has occurred and is continuing.
8.This Amendment may be executed in counterparts, each of which shall constitute
an original, and all of which together shall constitute one and the same
agreement. A signed copy of this Amendment transmitted by a party to another
party via facsimile or an emailed “pdf” version shall be binding on the
signatory thereto. Notwithstanding the delivery of the faxed or emailed copy,
the Credit Parties agree to deliver to Lender original executed copies of this
Amendment.
9.As a condition to the effectiveness of this Amendment, Lender shall have
received, in form and substance satisfactory to Lender, the following:
(a)    Formal credit approval by First Republic Bank;
(b)    this Amendment duly executed by the Borrower;
(c)    payment of all fees and Lender Expenses through the date hereof; and
(d)    such other documents, and completion of such other matters, as Lender may
reasonably deem necessary or appropriate.




[Signatures on following page.]




2




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.
BORROWER:
HAMILTON LANE ADVISORS, L.L.C.

By:/s/ Atul VarmaName:Atul VarmaTitle:Chief Financial Officer







FRB – Hamilton Lane
First Amendment to Multi-Draw Term Loan and Security Agreement


--------------------------------------------------------------------------------



LENDER:
FIRST REPUBLIC BANK

By:/s/ Scott AlealiTitle:Practice Leader





1

